DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 14: the claims recite “a first detent on the pivot block and on the handle.”  It is not clear how many total detents are required by this claim. Does the claim require a single detent that is on both the pivot block and handle? Or does the claim require two detents, one on the pivot block and one on the handle?  Clarification is required.
Regarding claims 6, 9,14: the claims recite, “a second detent on the pivot block and on the handle.”   It is not clear how many total detents are required by this claim. Does the claim require a single detent that is on both the pivot block and handle? Or does the claim require two detents, one on the pivot block and one on the handle?  Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3, 4, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2,729,354 (‘354).

    PNG
    media_image1.png
    267
    700
    media_image1.png
    Greyscale

Regarding claim 1: ‘354 discloses a mountable and foldable utensil comprising: a handle (at 16, fig 2) to enable a user to hold the utensil, the handle having a longitudinal axis (see figs 1 and 2); an instrument (fig 4) having a utility portion (at 15, fig 4), a mounting portion (called out in above figure), and a tab portion (at 24, fig 4), the instrument having a longitudinal axis; a pivot block (at 23, fig 3) rotatably connected to the handle (figs 1, 11-13; page 4, last paragraph) and secured to the tab portion of the instrument (fig 4); first movement limiting structures (i.e. locking key 31, fig 7, and locking guide channel 22, fig 3; see page 5, first paragraph) connected to the pivot block and to the handle to limit movement of the instrument relative to the handle when the longitudinal axes of the instrument and of the handle are generally parallel (see page 5, first paragraph); and second movement limiting structures (i.e. retention detail 21, fig 3, and one of the detents on gearing detail 30, fig 7; page 4, last paragraph) connected to the pivot block and to the handle to limit movement of the instrument relative to the handle when the longitudinal axes of the instrument and of the handle are generally in a perpendicular relationship (the retention detail 21 and gearing 30 will hold the utensil in 7 different positions, fig 15 shows a position that it “generally” perpendicular).
Regarding claim 3: ‘354, as applied to claim 1 above, discloses the first movement limiting structures include a first abutment surface (locking guide channel 22, fig 3) on the pivot block and a first abutment surface (i.e. locking key 31, fig 7) on the handle.
Regarding claim 4: ‘354, as applied above, discloses wherein: the second movement limiting structures include a second abutment surface (i.e. retention detail 21, fig 3) on the pivot block and a second abutment surface (i.e. one of the detents on gearing detail 30, fig 7) on the handle.
Regarding claim 17: ‘354 discloses a method for assembling a mountable and foldable utensil, comprising the steps of: providing a handle (at 16, fig 2) having a longitudinal axis (see figs 1 and 2); providing an instrument (fig 4) having a longitudinal axis; providing a pivot block (at 23, fig 3); forming first movement limiting structures (i.e. locking key 31, fig 7, and locking guide channel 22, fig 3; see page 5, first paragraph) on the handle and on the pivot block to prevent relative movement between the instrument and the handle when the longitudinal axes of the instrument and the handle are generally parallel to one another (see page 5, first paragraph); forming second movement limiting structures (i.e. retention detail 21, fig 3, and one of the detents on gearing detail 30, fig 7; page 4, last paragraph) on the handle and on the pivot block to prevent relative movement between the instrument and the handle when the longitudinal axes of the instrument and the handle are generally perpendicular to one another (the retention detail 21 and gearing 30 will hold the utensil in 7 different positions, fig 15 shows a position that it “generally” perpendicular); securing the instrument to the pivot block (fig 4); and rotatably connecting the pivot block to the handle (figs 1, 11-13; page 4, last paragraph).

Allowable Subject Matter
Claims 12 and 13 are allowed.
Claims 2 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-11 and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: ‘354, as applied above, discloses first movement hindering structures (i.e. the second/other retaining detail 21, fig 3 and another detent on gear 30, fig 7) connected to the pivot block and to the handle to hinder movement of the instrument relative to the handle; But does not disclose a second movement hindering structures connected to the pivot block and to the handle to hinder movement of the instrument relative to the handle, as required by claims 2, 12 and 18.  
‘354 discloses additional key guide 32, fig 7, on the handle which interacts with locking guide channel/slot 22 (page 5, second paragraph). But slot 22 is needed to read on “first movement limiting structures” and could not reasonably be used for the “second movement hindering structures) as well.
Further, there no reference of record that would have, absent impermissible hindsight, motivate a person of ordinary skill in the art to have modified ‘354 to include said feature.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0058356 discloses a spoon that can rotate relative to a handle
US 2009/0144991 discloses a foldable spoon
US 5,735,050 discloses a foldable spoon
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/           Primary Examiner, Art Unit 3733